Citation Nr: 1441922	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  13-00 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and, if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to June 1949. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Board observes that characterization of the Veteran's service connection claims on the first page of this decision differs from the characterization of the issues presented in the statement of the case.  The July 2009 rating decision correctly considered these as claims to reopen, which were previously denied in an October 2005 rating decision.  However, in the statement of the case, it appears the RO reopened the claims and denied them on the merits.  The question of whether new and material evidence has been received must still be considered by the Board.  There is no prejudice to the Veteran, since the Board is also reopening the claims and considering them on the merits, as the RO did.

The Veteran testified at a July 2014 Travel Board hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and Veterans Benefits Management System (VBMS) to insure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claims for service connection for bilateral hearing loss and tinnitus were previously denied in an October 2005 rating decision. The Veteran was notified of the decision, but did not file new evidence or a notice of disagreement within one year.

2.  Evidence obtained since the time of the October 2005 rating decision raises a reasonable possibility of substantiating the claims of entitlement to service connection for bilateral hearing loss and tinnitus.

3.  The Veteran had an ear infection of the left ear in August 1946 and was exposed to acoustic trauma during service.  

4.  The evidence is at least in relative equipoise regarding a link between the Veteran's bilateral hearing loss and tinnitus and the noted in-service incurrences. 


CONCLUSIONS OF LAW

1. The October 2005 rating decision, which denied entitlement to service 
connection for bilateral hearing loss and tinnitus, is final; new and material evidence has been submitted, and the Veteran's claims are reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2013).

2. Resolving all reasonable doubt in the Veteran's favor, the criteria for service 
connection for bilateral hearing loss is met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

3. 
Resolving reasonable doubt in the Veteran's favor, the criteria for service 
connection for tinnitus is met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening for New and Material Evidence

The Veteran is currently seeking service connection for bilateral hearing loss and tinnitus.  The Veteran's initial claims for these conditions were denied in an October 2005 rating decision.  The Veteran was notified of this decision but did not file new evidence or a notice of disagreement within one year, so the determination became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103. However, previously denied claims may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996). 

At the time of the October 2005 rating decision, the evidence of record included the Veteran's application for benefits, service treatment records, and a September 2005 VA audiological examination report.  His claim was denied for failure to establish that his hearing loss or tinnitus were incurred in or otherwise caused by his military service.

The Veteran now seeks to reopen his previously denied claims for service connection for bilateral hearing loss and tinnitus.  Considerable additional evidence has been presented in conjunction with the claim to reopen.  Because the Board concludes that this new evidence is sufficient to reopen the Veteran's claims, only a limited amount of the new evidence will be discussed in this portion of the decision.

Most notably, in conjunction with his claim to reopen, the Veteran has submitted to VA a letter from a June 2014 private physician.  This evidence was not previously submitted to the VA before the RO's October 2005 rating decision and is therefore "new." The Board will now turn to a discussion of whether this new evidence is "material". 

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id.  Moreover, the Court of Appeals for Veterans Claims (Court) explained this standard is intended to be a low threshold.  Id. 

In the newly submitted letter, the Veteran's private physician opined it was more likely than not that the Veteran's bilateral hearing loss and tinnitus were a result of his exposure to jet engine noise and a left ear infection resulting in a week-long hospitalization, events which both occurred during the Veteran's service.  This evidence is particularly relevant to the issue of reopening as evidence is presumed to be credible for the limited purpose of determining whether to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  When presumed credible, this evidence suggests the Veteran's hearing loss and tinnitus may be related to his military service.  This new evidence is therefore material in that it addresses a requirement of service connection, as well as the reason the Veteran's claims were previously denied, namely that his current conditions were not related to his military service.  As such, the Veteran's claims are reopened.

With the reopening of the claim, the Board may now turn to the merits of the Veteran's service connection claims. 

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, certain chronic diseases, including organic diseases of the nervous system - to include sensorineural hearing loss, may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A.  Bilateral Hearing Loss 

Pursuant to VA regulations, hearing loss is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the outset, the Board finds that the Veteran has a current hearing loss disability as defined by 38 C.F.R. § 3.385 based on audiogram results from September 2005 and March 2011 VA examinations, both indicating that the Veteran had moderate to severe bilateral sensorineural hearing loss.  The most recent March 2011 audiogram revealed puretone thresholds of 55, 60, 75, 75, and 85 decibels in the left ear and 55, 60, 70, 65 and 70 decibels in the right ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  

With the showing of a current hearing disability, the Board turned to the issue of an in-service incurrence.  Although the Veteran's June 1949 separation examination noted findings of normal hearing upon discharge, there are two factors, which may be attributable to the Veteran's current hearing disability.  In August 1946, the Veteran experienced an infection of the left ear resulting in hospitalization.  Additionally, the Veteran spent a portion of his active duty service on an Air Force base in Japan, where he was exposed to loud noises from jet engines without the benefit of ear protection.  Even though the Veteran worked as an administrative specialist in the Air Force, a job which may ordinarily not put an individual in noisy conditions, the Veteran reported that his office was located next to the flight line.  Although the Board does not have specific details to corroborate the Veteran's assertions, the award of a Japan Occupation Medal as noted on his Form DD-214  supports the Veteran's general assertion that he worked in Japan during active service and is consistent with the environment he worked in during part of his service and therefore, demonstrates an in-service incurrence.   

With an in-service incurrence shown, the Board next examined the dispositive issue of nexus.  The Board finds that the Veteran's bilateral hearing loss is related in-service incurrences.  In evaluating this issue, the Board considered the medical opinions of record.  

At the outset, the Board discounts the first two VA medical opinions.  The September 2005 and March 2011 opinions found it was less likely that the Veteran's hearing loss was related to his military service because there were no complaints or treatment for hearing loss during service, or close in time in separation and the type of hearing loss currently shown is inconsistent with noise-induced hearing loss.  Although these opinions were rooted in the medical records, they failed to incorporate the Veteran's left ear infection in service and, its role, if any, in determining nexus.  Without a discussion of this piece of information affecting the Veteran's ears, the Board finds that these opinions are largely incomplete.  

In 2011, the Veteran's VA ears, nose, and throat physician provided two opinions.  In March 2011, he stated that it was at least as likely as not that "some" of the Veteran's hearing loss and tinnitus "ha[d] to do with his military noise exposure."  In September 2011, the Veteran returned for another opinion, pointing out that he had been hospitalized during service for an ear infection.  The physician reiterated his opinion that it was at least as likely as not that "some" of the Veteran's hearing loss and tinnitus "ha[d] something to do with [his] military noise exposure and previous ear infection while on active duty."  These opinions, although somewhat favorable to the Veteran's claims, have limited probative value because they are couched in speculative terms, but they are certainly relevant to the question at hand.

The Board next reviewed the October 2012 VA opinion, which took into account the ear infection during service.  The examiner also provided a negative nexus opinion based on his review of medical literature which discounted any association between the hearing loss and the in-service ear infection.  The Board also considered a private nexus opinion supplied by the Veteran's treating physician, who opined in June 2014 that the Veteran's current hearing loss was related to jet noise during service, as well as the August 1946 ear infection.  He also made an additional comment about the unreliability of a whisper test as a measure of hearing loss.  In comparing these two opinions, greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

Ultimately, the Board finds both opinions are entitled to equal probative weight because both opinions were based on a review of the claims file, and make points, which the Board is unable to reconcile.  Thus, any benefit of the doubt is granted in favor of the Veteran and his service connection claim for hearing loss.

B.  Tinnitus 

The Veteran describes his tinnitus as ringing in his ears.  While the Veteran reports tinnitus beginning several years post-service, the evidence of record regarding the etiology of the Veteran's tinnitus is scant.  Service treatment records do not show any complaints of, or treatment for, ringing in the ears while in service, and there is no record of any post-service complaints of, or treatment for, ringing until multiple decades following service.  

Nevertheless, lay evidence is competent and sufficient to establish a diagnosis of a condition when a lay person (1) is competent to identify the medical condition; (2) is reporting a contemporaneous medical diagnosis; or (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence may also establish the manifestations of a chronic condition during service, or within a presumptive period; and, when a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony or medical evidence may establish continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Having reviewed the evidence, the Veteran has consistently attributed his tinnitus to military noise exposure.  He has stated that he experienced intermittent ringing in during service, but this ringing became more pronounced after separation.  In reporting the onset of his symptoms, the Veteran has not appeared to embellish his accounts, and his testimony and other statements of record are fully credible.

Given that the Veteran has credibly described the onset of the symptoms which have since been diagnosed as tinnitus and this condition has progressively worsened over time since service to the present day, a medical opinion of record is not necessary to link the Veteran's currently diagnosed tinnitus to his military service, as was attempted in prior VA C&P examinations in 2005, 2011, and 2012, and in a June 2014 private medical opinion supplied by the Veteran.  Accordingly, the Board finds the Veteran's testimony alone is sufficient.  Therefore, entitlement to service connection for tinnitus is warranted.

In light of the favorable decision as it relates to the Veteran's service connection claims, any error by VA in complying with the requirements of VCAA is moot.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


ORDER

New and material evidence having been submitted, the claim for service connection for bilateral hearing loss is reopened.

New and material evidence having been submitted, the claim for service connection for tinnitus is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


